PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/661,789
Filing Date: 27 Jul 2017
Appellant(s): Stockhammer, Thomas



__________________
Brian R. Dawley, Reg No. 64,761
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/20/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/15/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
           A. Response to Appellant’s arguments with respect to Group 1 (Claims 1, 3-9, and 12-14; Appeal Brief, pages 11-14).

Appellant’s Argument 1
The Appellant argues (Appeal Brief, pages 11-12) that Pontual in view of Zhang fails to disclose or suggest the features recited in claim 1. In particular, the Appellant argues that the Final Office Action relied upon the @n attribute of Zhang as allegedly disclosing the "first attribute" of claim 1, i.e., an attribute "specifying the number of segments included in the contiguous sequence of segments." However, the @n attribute of Zhang is not included in an element "specifying a start time and duration of [a] contiguous sequence of segments," per claim 1. Instead, the @n attribute is included in a SegmentBandwidth element that "specifies a group of Segment with approximate constant bitrate," as shown in Table 3 of Zhang. To the extent that Table 5 of Zhang may describe an S element that "Specifies Segment start time and duration for a contiguous sequence of segments of identical durations," Table 5 does not include the 

In response to the Appellant’s argument, the Examiner respectfully disagrees for the following reasons. 
First, Zhang teaches that Table 3 provides the semantics of the "SegmentBandwidth" element contained in segment information element 408, which is in a representation element 406 generated for the MPD and that the "SegmentBandwidth" element may further comprise a "@n" attribute that indicates the number of segments covered in the element. Zhang further teaches that Table 5 provides the semantics of the "SegmentTimeline" element that integrates "SegmentBandwidth" element. This indicates that Table 5 contains “SegmentBandwidth” (Table 3) comprising the “@n” attribute (Zhang, see paragraphs 0045-0046 and 0048). 
The integrated “SegmentTimeline” and “SegmentBandwidth”, itself, is an element that comprises the “SegmentTimeline” and “SegmentBandwidth” elements. In other words, the “SegmentTimeline” and “SegmentBandwidth” are sub-elements of the integrated “SegmentTimeline” and “SegmentBandwidth” element. The integrated 
Therefore, the integrated element is an element that contains the @n attribute which specifies sequence of contiguous segments (Zhang, see paragraph 0047). Hence, Zhang teaches “the element (integrated “SegmentTimeline” and “SegmentBandwidth”) specifying a start time and duration of the contiguous sequence of the segments (S attribute in Table 5).
Accordingly, Pontual in view of Zhang discloses or suggests, "receiving a manifest file including data indicating a number of segments in a contiguous sequence of segments of a representation of media data, the segments in the contiguous sequence of segments having identical durations, the data indicating the number of segments in the contiguous sequence of segments comprising a first attribute of an element of the manifest file, the element specifying a start time and duration of the contiguous sequence of segments," per claim 1.

Appellant’s Argument 2
The Appellant argues (Appeal Brief, pages 12-13) that claim 1 sets forth, "the data further indicating a second attribute of the element specifying a segment number of a first segment in the sequence of segments and a third attribute of the element specifying a repeat count of a number of following contiguous segments." That is, there is no one element of Pontual, Zhang, or their combination that includes each of the first 

In response to the Appellant’s argument, the Examiner respectfully disagrees. First, the term “element” is not defined in claim 1 or in the specification. The claim, instead, merely describes the attributes of the element, which are the first, second and third attributes. The Appellant has not provided any specifics as to what the “element” is, as recited in claim 1. 
Zhang teaches that the "SegmentBandwidth" element may be integrated into an existing element within the "SegmentBase" element, such as the "SegmentTimeline" element. Integrating the "SegmentBandwidth" element with another element may produce a more compact MPD because the "@bandwidth" attribute may be added to an existing element. Table 5 provides the semantics of the "SegmentTimeline" element that integrates "SegmentBandwidth" element (Zhang, see paragraph 0048 and Table 5).
The integrated element includes the sub-elements that are combined or integrated and their attributes. In other words, the integrated element is the element includes the first attribute, the second attribute, and the third attribute of claim 1.

Appellant’s Argument 3
The Appellant argues (Appeal Brief, page 13) that the Final Office Action did not even attempt to cite a portion of Pontual or Zhang that describes a second attribute of 

     In response to the Appellant’s argument, the Examiner respectfully disagrees. As indicated above in the Examiner’s response to Appellant’s Argument 2, the term “element” is not defined in the claim. Fig. 5 of Pontual discloses “Media Segment 1, http://www.dtv.com/ahs-5-1.3gs, Media Segment 2, http://www.dtv.com/ahs-5-2.3gs, Media Segment 3, http://www.dtv.com/ahs-5-3.3gs...”, which are second attributes of the segment element and clearly indicates or specifies the segment numbers (“1”, “2”, “3”…) of the first segment, second segment and third segment respectively (Pontual, see Fig. 5 and see paragraph 0083).  Accordingly, the combination of Pontual and Zhang teaches all the features of claim 1.

             B. Response to Appellant’s arguments with respect Group 2 (Claims 16, 18-24, and 27-29; Appeal Brief, page 14), Group 3 (Claim 31; Appeal Brief, page 15), Group 4 (Claims 32, 34-40, and 43-45; Appeal Brief, page 16), Group 5 (Claims 47 and 49-54; Appeal Brief, page 17), Group 6 (Claims 55 and 57-62; Appeal Brief, page 18), Group 9 (Claims 10, 25, and 41; Appeal Brief, page 22) and Group 10 (Claims 15, 30, and 46; Appeal Brief, page 23). 

Regarding Group 2 – Group 6 and Group 9-Group 10, the Appellant does not present any new arguments. Therefore, the Examiner’s responses to Group 1 also apply to Group 2 – Group 6 and Group 9-Group 10.

           C. Response to Appellant’s arguments with respect Group 7 (Claims 2, 17, 33, 48, and 56; Appeal Brief, pages 19-20)

The Appellant argues (Appeal Brief, pages 19-21) that claim 2 explicitly recites each of an @n attribute, an @r attribute, and an @k attribute. The first attribute of claim 1 comprises an @k attribute, the second attribute of claim 1 comprises an @n attribute, and the third attribute of claim 1 comprises an @r attribute. Appellant's claim 2 clearly differentiates the "first attribute," i.e., the @k attribute, from the "second attribute," i.e., the @n attribute. That is, claim I defines the first attribute as "specifying the number of segments included in the contiguous sequence of segments ... having identical durations," and claim 2 indicates that the first attribute "comprises an @k attribute."
Similarly, claim 1 defines the second attribute as "specifying a segment number of a first segment in the sequence of segments," and claim 2 indicates that the second attribute "comprises an @n attribute."
A number of segments included in a contiguous sequence of segments that have identical durations (indicated by the @k attribute of claim 2) is different than a segment 
The Final Office Action interpreted the @n attribute of Zhang as both the @n attribute of Appellant's claim 2 and the @k attribute of Appellant's claim 2.

In response to the Appellant’s argument, the Examiner respectfully disagrees. It appears that the Appellant alleges that the Examiner interprets the @n attribute of claim 2 as being the same as the @k attribute also in claim 2. This is, however, not the case. Page 12 of the Final Office dated 05/15/2020 clearly states: 
“…the @k attribute specifies the number of segments included in the contiguous sequence of segments. (Zhang, see figs. 4 Media Segment 1 URL2...Media Segment n (“@n”) and 5;… see paragraphs 0045-0046 and see table 3 where a "@n" (@k) attribute that indicates the number of segments covered in the element)
wherein the second attribute comprises an @n attribute, (Pontual, see fig.5 Media Segment 1, Media Segment 2...; see paragraph 0083 where Each segment may have a unique URL or path 542 (@n)...).”
As shown above, the @k attribute and the @n attribute are treated as two separate attributes taught by two separate references, Zhang and Pontual respectively. 
Fig. 5 of Pontual discloses “Media Segment 1, http://www.dtv.com/ahs-5-1.3gs, Media Segment 2, http://www.dtv.com/ahs-5-2.3gs, Media Segment 3, http://www.dtv.com/ahs-5-3.3gs...”, which are second attributes of the segment element and clearly indicates or specifies the segment numbers (“1”, “2”, “3”…) of the first 
Zhang teaches that the "SegmentBandwidth" element may further comprise a "@n" attribute (while Zhang’s “@n” contains the same characters or symbol, it is not to be confused with the “@n” as recited in the claims) that indicates the number of segments covered (included) in the element and that the "@n" attribute may describe a sequence of contiguous segments (Zhang, see paragraphs 0046-0047). Therefore, Zhang’s “@n” is equivalent to the Appellant’s claimed “@k attribute specifies the number of segments included in the contiguous sequence of segments”
In summary, the Appellant’s argument that these two attributes (@k and @n) cannot be interpreted as being the same attribute and that the Final Office Action interpreted the @n attribute of Zhang as both the @n attribute of Appellant's claim 2 and the @k attribute of Appellant's claim 2 is erroneous because Zhang is relied upon to teach the @k attribute and Pontual is relied upon to teach the claimed @n attribute as discussed above.
In addition, the combination of Pontual and Zhang is relied upon to teach claim 2. However, the Appellant’s argument is only based on the teaching of Zhang and is silent on the teaching of Pontual. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

D. Response to Appellant’s arguments with respect Group 8 (Claims 11, 26, and 42; Appeal Brief, pages 21-22)

The Appellant argues (Appeal Brief, page 21) that Pontual in view of Zhang fails to disclose or suggest, "determining the URLs of the segments in the contiguous sequence of segments according to a URL template," per Appellant's claim 11. In particular, the Appellant argues that Pontual make no mention whatsoever of determining URLs of segments according to a URL template.

In response to the Appellant’s argument, the Examiner respectfully disagrees. The term “template” is not defined in the claim or specification and therefore, it is being interpreted under the broadest reasonable interpretation. Fig. 5 of Pontual discloses “Media Segment 1, http://www.dtv.com/ahs-5-1.3gs, Media Segment 2, http://www.dtv.com/ahs-5-2.3gs, Media Segment 3, http://www.dtv.com/ahs-5-3.3gs...”, which are second attributes of the segment element and clearly indicates or specifies the segment numbers (“1”, “2”, “3”…) of the first segment, second segment and third segment respectively. Here, the URLs contain the segment numbers. Therefore, the URLs are determined (constructed) using or according to the segment numbers or file name containing the segment number. Thus, Pontual discloses or suggests determining (constructing) URLs of segments according to a URL template (format of including 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MENG VANG/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        
Conferees:
/CLAYTON R WILLIAMS/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        
/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.